Martin, J.,
delivered the opinion of the court.
The insolvent’s wife complains of a decision which dismisses her opposition to the homologation of the proceedings before the notary, on the following grounds:
1. The insolvent had been illegally appointed syndic of his own creditors, as he had attempted to defraud them by the sale of his property, and the concealment of the money and notes he had received for it from his sons, the vendors.
2. Several individuals were illegally put on the hilan as creditors, and voted as such.
3. She is a creditor to so considerable an amount, that her vote, if-it had been received, would have prevented her husband’s appointment as syndic.
Her opposition was resisted, because,
1. She was not authorised by her husband, or the judge.
2. Her claim, if she had any, was not ascertained by a partition on a judgment of separation of property.
3. That the husband had sold no part of the property of the community, since the institution of her suit for a separation of property, and if he had, her only remedy was against his heirs after his death.
It appears to us, the District Court did not err.
The opponent could not appear in a court without being authorised by her husband, or the judge, on his refusal. Code of Louisiana, 123, 126.
The wife cannot vote in the deliberations of creditors, unless her rights have been settled by partition or a judg-
The wife has no action against her husband for property of the community sold by him before the institution of a suit for separa-
The wife cannot vote in the deliberations of creditors, unless her rightshave been settled by partition or a judgment. 2 Moreau’s Digest, 426. Acts of 1817, section 15, page 132.
The wife has no action against the husband on the score of property of the community, sold by him before the institution of a suit for separation. Code of Louisiana, 148, 2373.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.